By the Court,

Brewer, J.:
This is a criminal case brought on appeal by the State. The notice required tvas served upon the clerk,, but no notice of appeal was served on the defendants. The counsel of record of defendants in the district court accepted service of notice for them, but this is not sufficient. This; point was decided in the case of The State v. Brandon, 6 Kas., 243, decided by this court in 1870. The defendants have made no appearance here personally or by counsel. No appeal has therefore in fact been taken, and the supposed appeal must be dismissed.
All the Justices concurring.